DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 3-4 are objected to because of the following informalities:  
In claim 1, line 8, “at least one platform” should read --one of the internal platform and external platform--. 
In claim 1, line 10, “the platform” should read --the internal platform or the external platform--. 
In claim 3, line 2, “each strip” should read --each sealing strip--. 
In claim 4, line 2, “the strips” should read --the sealing strips--. 
--. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Regarding claim 1, the “clamping means” recited in line 9 invokes 35 U.S.C. 112(f). Based on the specification (Paragraph 0012), the clamping means was interpreted as any means that “exerts a force on the strips directed radially towards the axis of the turbine when the strips are disposed on the external platform. For example, the clamping means can be bead (Paragraph 0027-0028), where the bead is a ring having two free ends facing each other. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the turbomachine" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “including two strips” in line 1. It is not clear whether these strips are the same as those recited in claim 1. This renders the claim indefinite. 
Claim 5 recites “comprising two strips” in line 2. It is not clear whether these strips are the same as those recited in claim 1. This renders the claim indefinite. 
Claim 5 recites “a strip” in line 3. It is unclear whether this strip is the same as those previously recited. This renders the claim indefinite. 
Claim 7 recites “in contact with the first folded portion” in line 3. It is not clear which first folded portion the limitation refers to as claim 1 recited that each sealing strip has a first portion. 
Claim 9 recites “a strip” in line 3. It is not clear whether this strip is a new strip or one that had been previously recited. This renders the claim indefinite. 
Claim 10 recites “a nozzle” in line 1. It is not clear whether this nozzle is the same nozzle recited in claim 1 or is meant to be a new nozzle. This renders the claim indefinite. In order to overcome this rejection “a nozzle” should be amended to read --the nozzle--. 
Claims 3-4, 6, and 8 are rejected for depending upon a rejected base claim. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 1: 
Closest prior art: Taillant et al. (US 2005/0095123)
Taillant discloses a nozzle for a turbomachine turbine extending about an axis ,the nozzle including a plurality of sectors each comprising at least one vane which extends radially between an internal platform and an external platform ,the nozzle including at least two sealing strips each including a main portion ' configured to ensure the sealing between the nozzle and an element of the turbomachine which is adjacent to the nozzle, and a first portion folded relative to the main portion, each strip being held to the at least one platform by a clamping means. 
The closest prior art fails to disclose or suggest that the first folded portion being in contact with an outer face of at least one platform , each strip being held to the at least one platform by a clamping means configured to clamp the first folded portion between the outer face of the platform and the clamping means. 
Claims 2-10 depend upon claim 1 and so would be allowable as well. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bifulco (US 10,077,669) discloses a seal that extends between the outer platform of a nozzle and an engine bulkhead. 

Zborovsky (US 2006/0127219) discloses a seal between a transition duct and a turbine vane platform. 
Taillant et al. (US 2005/0095123) disclose a seal between a transition duct and a turbine vane platform where the seal is formed in segments with overlapping portions. 
DeTolla et al. (US 4,314,793) discloses a seal positioned between an outer platform of a turbine vane and a shroud. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Danielle M. Christensen/Examiner, Art Unit 3745